DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending where claims 1 and 8 have been amended.  Claims 8-12 and 17-20 are withdrawn from consideration and claims 1-7 and 13-16 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112, §102/103 and §103 rejections of the claims have been withdrawn in view of amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 and 13-16 is/are rejected under 35 U.S.C. 103 as obvious over CN85106684 to Chen et al (cited by applicant in IDS, the English language machine translation provided by applicant has been relied upon for examination purposes) in view of the evidentiary reference “Nitrogen in cast iron” from BCIRA Broadsheet 41.
Regarding claims 1 and 5, Chen discloses a black heart malleable cast iron comprising a matrix of ferrite and lump graphite included in the matrix, the black heart malleable cast iron comprising the following composition (Chen, claim 1, para [0031]) which compares to the claimed composition as follows:

Element
Claimed wt%
Chen wt%
Lies within?
Al
0.0050-1.0
0.0.15-0.08
Yes
N
0.0050-0.015
impurity
See below
C
2.0-3.4
2.5-2.7
Yes
Si
0.5-2.0
1.7-1.9
Yes
Fe
Balance
Balance
Yes


Wherein the manufacturing method of Chen includes casting the composition, preheating at 400 °C, and graphitizing at 780 °C (Chen, claim 1, para [0031]), which appears to be the same or substantially the same method of manufacture as the method of manufacture disclosed in the instant specification (see for instance withdrawn claim 8).
Chen does not deliberately add nitrogen to the cast iron of Chen, but some nitrogen would be present in the alloy of Chen as an impurity.  The evidentiary reference BCIRA Broadsheet 41 indicates that the impurity nitrogen content of cast iron is up to about 0.04% (BCIRA Broadsheet 41, “How much nitrogen in cast iron?”), overlapping the instantly claimed range of 0.0050-0.015 wt%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Chen including the instantly claimed because Chen discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed grain size, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the cast iron of Chen would be expected to have the same or similar properties as the instantly claimed cast iron because the composition and method of manufacturing of the cast iron of Chen is the same or substantially the same as the composition and method of manufacturing of the instantly claimed cast iron.  
Regarding claims 2-4 and 13-16, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the cast iron of Chen would be expected to have the same or similar properties as the instantly claimed cast iron because the composition and method of manufacturing of the cast iron of Chen is the same or substantially the same as the composition and method of manufacturing of the instantly claimed cast iron.  
Regarding claim 6, the carbon content of Chen is 2.5-2.7% by mass, lying within the instantly claimed carbon content range of 2.5% by mass or more and 3.2% by mass or less.  The silicon content of Chen is 1.7-1.9% by mass, the lower limit of which lies within the instantly claimed range of 1.0% by mass or more and 1.7% by mass or less.  Alternatively, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of the silicon content of Chen including the instantly claimed because Chen discloses the same utility throughout the disclosed ranges.
Regarding claim 7, instant claim 7 allows for as little as one atom of boron in the composition.  Such a small amount of boron would be either expected to be present as an inevitable impurity in the cast iron of Chen or would be permitted to be present as an impurity in the cast iron of Chen.
Response to Arguments
Applicant's arguments filed 9/07/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 1 recites that “the black heart malleable cast iron excludes aluminum” and that Chen requires the presence of aluminum.  This is not found persuasive because instant claim 1 recites
“at least one selected from the group consisting of: (i) 0.0050% by mass or more and 0.15% by mass or less of bismuth and 0.020% by mass or more and 0.50% by mass or less of manganese, wherein the black heart malleable cast iron excludes aluminum; and (ii) 0.0050% by mass or more and 1.0% by mass or less of aluminum and 0.0050% by mass or more and 0.015% by mass or less of nitrogen”
Chen discloses an aluminum content of 0.08-0.15 wt%, lying within the instantly claimed aluminum content range of (ii). Chen does not deliberately add nitrogen to the cast iron of Chen, but some nitrogen would be present in the alloy of Chen as an impurity.  The evidentiary reference BCIRA Broadsheet 41 indicates that the impurity nitrogen content of cast iron is up to about 0.04% (BCIRA Broadsheet 41, “How much nitrogen in cast iron?”), overlapping the instantly claimed range of 0.0050-0.015 wt%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Chen including the instantly claimed because Chen discloses the same utility throughout the disclosed ranges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SU 1723180 A1 to Ivanenko et al discloses a cast iron with overlapping amounts of Mn and Bi as that of the instant claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738